Title: To George Washington from Burgess Ball, 11 August 1793
From: Ball, Burgess
To: Washington, George



Dear sir,
Fredericksbg [Va.]—11th Aug: 93.

In my first Letter respecting Mr L: Lewis, I only meant that he wou’d answer your purposes at Mt Vernon ’till you got furnish’d with a Manager to your wishes; But, when I reciev’d your Answer thereto, wherein you seem’d to think, if he possess’d the Qualifications you required, he might (with the Plans you had laid down for your Overseers, and your frequent directions) answer altogether, I thought myself, that with those advantages, and his desire to please you, he wou’d answer every purpose. I now am satisfyed it wou’d be best for you to have a Person who cou’d, of himself, be capable of acting on any Emergency, as it no doubt must be impracticable for you, in your, present situation, to attend much to the directions of your Interest at Mt Vernon—’Tho I have a high oppinion of Mr Lewis’s disposition & good qualities, it must be impossible that he shd be able to manage so large an Estate as yours without your frequent directions, as I do not imagine he has, as yet, turn’d his Attention much to farming.
God grant you may e’er long be able, with all happiness, to return to the Amusements of Mount Vernon! Fanny &c. are pretty well, & unite in wishing you & Mrs Washington every Earthly filicity. I am with real Esteem, Dr sir, Yr Affect. Hbe servt

B: Ball

